Opinion issued November 27, 2002







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00940-CV
____________

JAIME E. CASTANEDA, JR., Appellant

V.

A. ROBERT HINOJOSA, JUDGE LINDA MOTHERAL, AND FRANK
FREEMAN, Appellees



On Appeal from the 257th District Court
Harris County, Texas
Trial Court Cause No. 2000-15225



O P I N I O N
	On August 30, 2002, Appellant filed a notice of appeal attempting to appeal
from temporary custody orders entered by the trial court on August 30, 2002. 
Appellant did not pay the filing fee or file an affidavit of indigence in the trial court
with or before his notice of appeal.  See Tex. R. App. P. 20.1(c)(1).  On October 8,
2002, we ordered appellant to pay his filing fee within 15 days or the appeal would
be dismissed.  To date, no filing fee has been received by the clerk of this Court.
	Because appellant failed to pay the filing fee as ordered by the Court on
October 8, 2002, we dismiss this appeal.  See Tex. R. App. P. 42.3.  However, the
Court notes that, even had appellant paid his filing fee or timely filed an affidavit of
indigence, temporary orders in a suit affecting the parent-child relationship are not
subject to interlocutory appeal.  Tex. Fam. Code Ann. § 105.001 (Vernon 2002). 
Also, we are advised by the district court clerk that, on November 15, 2002, appellant
filed a notice of appeal, accompanied by an affidavit of indigence, from a judgment
signed on October 16, 2002.  That notice of appeal has been docketed by the clerk of
this Court under case number 01-02-01234-CV, styled In the Matter of the Marriage
of Maria Castaneda and Jaime E. Castaneda, Jr. and in the Interest of Gabriela
Castaneda and Jacob Castaneda, Children.  Case number 01-02-01234-CV remains
pending in this Court.
	This appeal is dismissed.  All pending motions are overruled as moot.PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish. Tex. R. App. P. 47.